779 N.W.2d 496 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
John Henry HAIRSTON, Defendant-Appellee.
Docket No. 139845. COA No. 291906.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the September 11, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we RMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, C.J., would grant leave to appeal.